Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Michael Moore (Reg. No. 64003) on 2/4/2022.

The application has been amended as follows: The amendments submitted with AFCP (1/27/2022) have been entered, and the further amendments to claims 31, 34, 36, 39, 41-42 have been noted below. The withdrawn claims 44-52 have been cancelled. 

31. (Currently Amended) An apparatus for a next Generation NodeB (gNB), comprising baseband circuitry having: 
a radio frequency (RF) interface; and 

generate a plurality of transmit beams with respective reference signals for transmission to a user equipment (UE) by the RF interface, wherein the UE 
receive a beam state report from the RF interface from the UE 
a plurality of first groupings related to beam reporting by antenna panel, wherein a grouping of the plurality of first groupings includes an indication of two or more of the plurality of reference signals observed by an antenna panel of the plurality of antenna panels; and 
a plurality of second groupings related to beam indication, wherein a grouping of the plurality of second groupings indicates a first transmit beam or receive beam that is to be used for communication with a first panel of the plurality of antenna panels of the UE and a second transmit beam or receive beam that is to be used for communication with a second panel of the plurality of antenna panels of the UE; and 
select two or more beams for communication with two or more of the plurality of antenna panels based on the received beam state report.  

34. (Currently Amended) The apparatus of claim 33, wherein the process identification relates to the plurality of second groupings and indicates beams observed by the UE 

36. (Currently Amended) The apparatus of claim 35, wherein the process identification indicates beams with different process identification are observed by the UE with different antenna panels which are configured not to be simultaneously active, and beams with the same process identification are observed by the UE with the same or different antenna panels which are configured to be simultaneously active.  

39. (Currently Amended) An apparatus for a user equipment (UE) 
a radio frequency (RF) interface configured to receive a plurality of transmit beams with respective reference signals from a base station; 
a plurality of antenna panels associated with the RF interface; 
one or more transceiver units (TxRUs); and 
one or more processors configured to: 
measure the reference signals to obtain a plurality of beam measurements; 
group the plurality of beam measurements into a plurality of first groups based on the plurality of antenna panels, wherein a group of the plurality of first groups includes an indication of two or more of the plurality of reference signals observed by an antenna panel of the plurality of antenna panels; 

generate a beam state report based on the plurality of first groups and the plurality of second groups.  

41. (Currently Amended) The apparatus of claim 39, wherein a group of the plurality of second groups relates to beams received at a subset of the plurality of antenna panels that are configured to receive transmissions simultaneously.  

42. (Currently Amended) The apparatus of claim 39, wherein the beam state report is generated in a form of a matrix.  

44-52. (Cancelled) 

End of amendment. 

Examiner note
It is noted that the indication of foreign priority claim in the previous office action summary has been corrected. The attached Bib data sheet and PTO-37 notice of .  

Allowable Subject Matter
Claims 31-36, 38-43 are allowed. 

The following is an examiner’s statement of reasons for allowance: Regarding claim 31 as amended, recites a next generation NodeB with baseband circuitry with RF interface and processors, to select two or more beams for communication with two or more of the plurality of antenna panels based on received beam state report. Further, the beam state report is a matrix with a plurality of first groupings related to beam reporting by antenna panel, wherein a grouping of the plurality of first groupings includes an indication of two or more of the plurality of reference signals observed by an antenna panel of the plurality of antenna panels; and a plurality of second groupings related to beam indication, wherein a grouping of the plurality of second groupings indicates a first transmit beam or receive beam that is to be used for communication with a first panel of the plurality of antenna panels of the UE and a second transmit beam or receive beam that is to be used for communication with a second panel of the plurality of antenna panels of the UE. 

Prior art on record Kim teaches the beam grouping in MIMO and specifically optimal beam set selection and feedback from MS comprising array antenna. Kim teaches signal being transmitted by BS which is used by MS to measure SINR and interference 

Prior arts on record and further search on prior art, fail to teach, alone or in combination, the above mentioned claimed features, along with all other limitations as recited in claim 31. Thus, claim 31 is allowed. Independent claims 39 recites similar allowable subject matter, thus allowed for the same reasons. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/7/2022